                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA


CHERYL LEWIS ET AL.                                  CIVIL ACTION


VERSUS                                               NO. 19-12634


MOUNTAIN LAUREL ASSURANCE.                           SECTION: “H”
COMPANY ET AL.



                        ORDER AND REASONS
     Before the Court is Plaintiffs Cheryl Lewis and Jeffrey Lewis’s Motion to
Remand (Doc. 10). For the following reasons, the Motion is GRANTED.


                             BACKGROUND
     This action arises out of a motor vehicle collision between Plaintiff
Jeffrey Lewis and Defendant Daniel McKenzie. Plaintiffs’ Complaint alleges
that on September 6, 2018, Mr. Lewis was operating his vehicle when
Defendant McKenzie crossed the center line and struck Mr. Lewis’s vehicle,
causing injuries. Plaintiffs brought suit against Defendants Mountain Laurel
Assurance Company; Daniel McKenzie; Geico General Insurance Company; D
L Peterson Trust Corp.; Pennsylvania Insurance Company; Resun Modspace,
LLC; and Williams Scotsman, Inc. in the 24th Judicial District Court for the
Parish of Jefferson. Mr. Lewis brings claims for property damage, pain and
suffering, mental anguish and distress, medical expenses, disability, lost


                                     1
wages and/or loss of earning capacity, and loss of enjoyment of life. Mrs. Lewis
brings claims for loss of consortium, loss of service, and loss of society.
Defendants Mountain Laurel Assurance Company and McKenzie removed the
action on diversity grounds. Plaintiffs responded with the instant Motion to
Remand. Defendants did not file any opposition.


                                  LEGAL STANDARD
        Generally, a defendant may remove a civil state court action to federal
court if the federal court has original jurisdiction over the action. 1 The burden
is on the removing party to show “[t]hat federal jurisdiction exists and that
removal was proper.” 2 When determining whether federal jurisdiction exists,
courts consider “[t]he claims in the state court petition as they existed at the
time of removal.” 3 A defendant must file a Notice of Removal within 30 days
after receipt of a plaintiff’s “initial pleading setting forth the claim for relief
upon which such action or proceeding is based.” 4 When a civil action is
removed, “all defendants who have been properly joined and served must join
in or consent to the removal of the action.” 5 District courts must “strictly
construe” the removal statute, “and any doubt about the propriety of removal
must be resolved in favor of remand.” 6 “If at any time before final judgment it
appears that the district court lacks subject matter jurisdiction, the case shall
be remanded.” 7




1   28 U.S.C. § 1441(a).
2   Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).
3   Id.
4   28 U.S.C. § 1446(b)(1).
5   Id. § 1446(b)(2)(A).
6   Gasch v. Hartford Accident & Indem. Co., 491 F.3d 278, 281–82 (5th Cir. 2007).
7   28 U.S.C. § 1447(c).

                                              2
                                 LAW AND ANALYSIS
       Federal diversity jurisdiction exists when no plaintiff has the same
citizenship as any defendant—complete diversity—and the “amount in
controversy” exceeds $75,000. 8 Here, Plaintiffs argue that the amount in
controversy requirement has not been met. Plaintiffs also argue that not all
Defendants joined in or consented to the removal, in contravention of the
statutory requirement. Because this Court finds that Plaintiffs’ first argument
is successful, the Court will not address the second argument.
       “Generally, the amount of damages sought in [a plaintiff’s state court]
petition constitutes the amount in controversy, as long as the pleading was
made in good faith.” 9 The Court, therefore, must look to the face of Plaintiffs’
state court petition in determining the amount in controversy. Where the
complaint does not state a specific amount in controversy, a district court is to
apply the following analytical framework in evaluating jurisdiction:
       [T]he removing defendant must prove by a preponderance of the
       evidence that the amount in controversy exceeds $75,000. The
       defendant may make this showing in either of two ways: (1) by
       demonstrating that it is “facially apparent” that the claims are
       likely above $75,000, or (2) “by setting forth facts in controversy—
       preferably in the removal petition, but sometimes by affidavit—
       that support a finding of the requisite amount.” 10
       Here, Plaintiffs’ state court petition does not claim a specific amount of
damages, and so the amount in controversy is not “facially apparent.” 11



8  See 28 U.S.C. § 1332(a). See also Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996) (citing
   Strawbridge v. Curtiss, 7 U.S. 267, 267 (1806)).
9 Thompson v. Acceptance Indem. Ins. Co., No. 14-1424, 2014 WL 7369733, at *3 (E.D. La.

   Dec. 29, 2014).
10 Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999) (quoting Allen v. R & H

   Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995)) (internal citation omitted).
11 Hall v. State Farm Fire & Cas. Co., No. 17-2048, 2017 WL 2953729, at *2 (E.D. La. July

   11, 2017) (“The amount in controversy is not facially apparent from the state court petition,
   as Plaintiffs [in Louisiana] are not permitted to claim specific amounts of damages.”).

                                               3
Further, Defendants did not file an opposition to Plaintiffs’ Motion to Remand.
Accordingly, the Court is left with just the Notice of Removal and the facts in
Plaintiffs’ state court petition to ascertain if the requisite amount is
established by a preponderance of the evidence. The Court finds that it is not.
       First, Defendants’ Notice of Removal provides just a single paragraph
about the amount in controversy. This paragraph simply restates the damages
that Plaintiffs’ raised in their petition and conclusively asserts that, based on
those generic damages, “[t]he amount in controversy exceeds the statutory
minimum.” 12 This Court has previously held that, where a defendant produces
no evidence about a plaintiff’s injuries and merely relies on plaintiff’s generic
allegations of damages, the defendant fails to carry its burden of proof to justify
removal. 13
       Second, Plaintiffs assert that “during the pre-litigation phase of his
claim, Mr. Lewis offered to settle his claim for policy limits ($15,000) with
Mountain Laurel, and by extension to not pursue further action against . . .
McKenzie.” 14 Plaintiffs aver that this demonstrates a “good faith effort on
Plaintiffs’ part to settle the claim for less than $75,000.” 15
       Considering the state court petition, the Notice of Removal, and
Plaintiffs’ Motion, this Court finds that Defendants fail to carry their burden
of proof to demonstrate that the amount in controversy requirement is
satisfied. Accordingly, remand of this action is warranted.




12 Doc. 1 at 3.
13 Sims v. Family Dollar Stores of La., Inc., No. 18-8616, 2019 WL 140853, at *2 (E.D. La.
   Jan. 8, 2019) (“Defendant has produced no evidence about Plaintiff’s injuries in this case.
   Defendant’s focus on Plaintiff’s vague allegation of ‘permanent disability’ and loss of
   earning capacity in her petition is insufficient to carry its burden of proof to justify
   removal.”).
14 Doc. 10 at 2.
15 Id.



                                              4
                                 CONCLUSION
      For the foregoing reasons, Plaintiffs’ Motion to Remand (Doc. 10) is
GRANTED. This matter is REMANDED to the Civil District Court for the
Parish of Jefferson.


                       New Orleans, Louisiana this 21st day of February, 2020.




                                      ____________________________________
                                      JANE TRICHE MILAZZO
                                      UNITED STATES DISTRICT JUDGE




                                         5
